Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 1 of 9




  EXHIBIT M
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 2 of 9

                                                            MARK LEIBLE



        UNITED STATES DISTRICT COURT
        WESTERN DISTRICT OF NEW YORK




       DARCY M. BLACK,

                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,

                                       Defendants.

                                       Examination Before Trial of

       MARK LEIBLE, taken pursuant to the Federal Rules of Civil

       Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

       Rand Building, 14 Lafayette Square, Buffalo, New York,

       taken on January 22, 2018, commencing at 9:27 A.M., before

       MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 3 of 9



                                                                         37




  1   A.   No.

  2   Q.   Do    you see in    your employment application it says

  3        e mployment, desired position, it's blank?              Do you

  4        k now    why you left it blank?

  5   A.   Because I didn't know         what positions that were

  6        t here.

  7   Q    Okay.      Did a sign on the door say what positions

  8        t hey were looking for or did it just say help

  9        w anted?

 10   A.   Just help wanted.

 11   Q.   Do    you have any understanding of what you would

 12        b e doing once      you were hired?        There came a time

 13        w hen    you were offered a position, right?

 14   A.   Yes.

 15   Q.   Okay.      And when   you   were offered the position,

 16        did     you know   what you would be doing?

 17   A.   Yes.

 18   Q.   What would     you be doing?

 19   A.   I was hired to wrap meat and wait on the counter

 20        a nd fill deliveries.

 21   Q.   Okay.      And then did there come a time when          you

 22        a ctually started working there?

 23   A.   Yes.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 4 of 9



                                                                        38




  1   Q.   Do you recall when that was?

  2   A.   September of 2001.

  3   Q.   If you look at Exhibit 35, if you go to the third

  4        p age which is DEF0180, see on the bottom you see

  5        little numbers, that means               DEF means Black

  6        A ngus Meats' counsel gave us those documents.

  7        T hey are Black Angus Meats' documents.             So do you

  8        see that's a form W-4?

  9   A.   Uh-huh.

 10   Q.   You have to say yes or no, Mark.

 11   A.   Yes.

 12   Q.   Okay.     Do   you see the date September 5, 2001?

 13   A.   Yep.

 14   Q.   Does that refresh       your recollection that was when

 15        you started working?

 16   A.   Yes.

 17   Q.   Okay.     When   you started working, who was your

 18        direct boss or supervisor?

 19   A.   I would say Lisa.

 20   Q.   Do you    know if she had a last name, what her last

 21        n ame was?

 22   A.   I don't know.

 23   Q.   And did she remain       your full -- your boss?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 5 of 9



                                                                            50




      Q    Okay.     Do   you see where    you are there and      your

           forty hours at four hundred eighty dollars?

      A.   Yes.

      Q.   Do   you recognize that to be twelve dollars an

           h our?

      A.   Yes.

      Q.   Okay.     Does that help      you remember whether         you

           left work at Black Angus Meats and when              you

           returned?

      A.   Yes.

      Q.   Okay.     So   you left approximately the week ending

           J une 3rd, 2007 and returned the week ending

           a pproximately March 8th, 2009?

      A.   Yes.

      Q.   And how is it      you -- well, before         you left work

           i n approximately pay period ending June 3rd of

           2007, what were      your job duties?

      A.   Before I left Black Angus?

      Q.   Yes.     What were   you doing?

      MR. OPPENHEIMER:        At this time?

      B Y MS. GRECO:

      Q.   Yes.

      A.   Most of the time I would come in the morning and




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 6 of 9



                                                                            51




  1        fill packs, fill deliveries.              Then usually, when

  2        those were done, I would go make sausage for the

  3        counter and stuff and maybe cut a little bit of

  4        meat depending on the day.

  5   Q    Okay.     Do    you recall being Darcy Black's partner

  6        w ith filling packs?

  7   MR. OPPENHEIMER:            Form.

  8   T HE WITNESS:        Yes.

  9   B Y MS. GRECO:

 10   Q.   And when       you say making sausage, who taught you

 11        h ow to do that?         Is it just a recipe?

 12   MR. OPPENHEIMER:            Form.

 13   B Y MS. GRECO:

 14   Q.   Strike that.       I'm an Italian girl.              I grew up

 15        w ith sausage.         My question to     you is -- I'm

 16        familiar how to make it, so I'm going to go

 17        through the process.

 18   A.   All right.

 19   Q.   What's the first step in making sausage?

 20   A.   Grind the meat.

 21   Q.   Did someone teach         you how to grind the meat or

 22        d id   you use ground meat?

 23   A.   I learned how to grind it




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 7 of 9



                                                                        113




  1        requests?

  2   A.   No.

  3   Q.   Do    you know anyone else who cut meat, other than

  4        T om Howells, Nelson?        You said that Keegan

  5        R oberts did.

  6   A.   Keegan would.        If Jamie   was there, he would cut a

  7        s teak for someone.

  8   Q    Okay.    Now, you said if Jamie is there, he would

  9        c ut a steak.     Meaning what?

 10   A.   Usually he's there when a butcher is gone.               Like

 11        if someone asks for one, a specialty cut.

 12   Q    Do    you know of other individuals -- I asked           you

 13        if you were aware of my client doing it.              Were

 14        y ou aware of anyone else doing it other than

 15        Jamie Lapress?

 16   A.   No.

 17   Q.   How do    you know    Jamie Lapress did it?

 18   A.   I don't know.        I do.

 19   Q.   Did   you ever observe him?

 20   A.   Yeah.    I've seen him cut meat.

 21   Q.   And would    you say it would be unusual for him to

22         c ut meat?

23    MR. OPPENHEIMER:       Form.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 8 of 9



                                                                            117




  1        i nterested in    you versus Jamie.          The two of you

  2        b oth are in the store.         One of you is not out

  3        s omewhere.    You are both there.           Would Jamie come

  4        to    you or would he cut it himself?               That's all

  5        I'm trying to find out.

  6   M R. OPPENHEIMER:      Form.

  7   T HE WITNESS:      Either way.      If I was busy, he could do

  8        it or if he was busy, I would do it.

  9   B Y MS. GRECO:

 10   Q.   What if you are both not busy?

 11   A.   Then I would probably do it because I'm up there.

 12        I'm a cutter when he's gone.

 13   Q.   Who's gone?

 14   A.   Tom.

 15   Q.   That's what I'm asking.           So if Tom Howells was

 16        g one, then   you are the person that cuts?

 17   A.   Yeah.

 18   Q.   If you are not there, then Jamie Lapress could

 19        c ut?

 20   A.   Yes.

 21   Q.   Were    you aware of Nicole Seibert ever being

 22        taught how to cut?

 23   A.   No.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-15 Filed 08/20/19 Page 9 of 9



                                                                        183




  1   MR. OPPENHEIMER:       Form.

  2   B Y MS. GRECO:

  3   Q.   By that, I mean training saying

  4   A.   No.

  5   Q.   Have    you ever heard anyone refer to Darcy's

  6        c hildren as pigs?

  7   A.   No.

  8   Q.   Did    you ever hear anyone refer to Darcy's

  9        c hildren as niggers?

 10   A.   No.

 11   Q.   Would it ever be appropriate for Robert Seibert

 12        to say to Darcy Black she would have to get used

 13        to the idea her children were black, there was no

 14        c hanging that, school kids are cruel and racial

 15        r emarks from kids is not unusual?

 16   A.   No.

 17   Q.   Would that be appropriate?

 18   A.   No.

 19   Q.   Would that be offensive?

 20   A.   Yes.

 21   MS. GRECO:      Off the record.

 22               (Whereupon, a short recess was then taken.)

 23   B Y MS. GRECO:




                             Sue Ann Simonin Court Reporting
